                 1
                 2
                 3                                   UNITED STATES DISTRICT COURT
                 4                                       DISTRICT OF NEVADA
                 5                                                  ***
                 6    UNITED STATES OF AMERICA,                             Case No. 2:12-CR-463 JCM (VCF)
                 7                                          Plaintiff(s),                    ORDER
                 8            v.
                 9    FREDERICK VERNON WILLIAMS,
               10                                         Defendant(s).
               11
               12            Presently before the court is the matter of USA v. Williams et al, case no. 2:12-cr-00463-
               13     JCM-VCF-5.
               14            On June 20, 2019, pro se defendant-petitioner Carolyn Willis-Casey (“defendant”) filed a
               15     motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 950). The court
               16     ordered the United States of America (the “government”) to respond within twenty-one (21) days.
               17     (ECF No. 953). The government filed its response on July 24, 2019, and defendant’s reply was
               18     due July 31. (ECF No. 960).
               19            On August 9, 2019, defendant filed her first motion to extend time to file her reply. (ECF
               20     No. 964). She represented to the court that she received the government’s response and wanted
               21     the opportunity to seek legal advice. Id. Good cause appearing, the court will grant defendant’s
               22     first motion to extend time.
               23            Defendant is hereby ordered file her reply within twenty-one (21) days.
               24            Accordingly,
               25            IT IS ORDERED that defendant’s motion to extend time (ECF No. 964) be, and the same
               26     hereby is, GRANTED.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that defendant shall file her reply, if any, on or before
                2     October 16, 2019.
                3            IT IS SO ORDERED.
                4            DATED September 30, 2019.
                5
                6                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
